Citation Nr: 1216850	
Decision Date: 05/10/12    Archive Date: 05/24/12

DOCKET NO.  10-18 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to service connection for chronic fatigue syndrome (CFS).

3.  Entitlement to service connection for residuals of a lobectomy and pneumonia.

4.  Entitlement to service connection for a bilateral knee disability.

5.  Entitlement to an initial disability rating in excess of 20 percent for a low back disability.

6.  Entitlement to an initial disability rating in excess of 10 percent for a cervical spine disability.

7.  Entitlement to an initial compensable rating for migraine headaches.

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and E.A.


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran served in the Naval Reserves with a verified period of inactive duty for training (INACDUTRA) from May 31, 2001, to June 11, 2001.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in January 2012.  A transcript of the hearing is associated with the claims files.

At her January 2012 Board hearing, the Veteran submitted additional medical evidence directly to the Board, with a waiver of initial RO consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2011).

The issue of entitlement to service connection for lupus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  

The issues of entitlement to higher ratings for lumbar and cervical spine disabilities, and entitlement to service connection for CFS and a bilateral knee disability are addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  On January 26, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran at her Board hearing that a withdrawal of the appeal for service connection for residuals of a lobectomy and pneumonia is requested.

2.  The Veteran has fibromyalgia that is etiologically related to her service-connected low back disability.

3.  The Veteran's migraine headaches are manifested by characteristic prostrating attacks occurring on average four to six times per month.

4.  The Veteran has been unable to maintain any form of substantially gainful employment as a result of her service-connected disabilities throughout the period of this claim.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for service connection for residuals of a lobectomy and pneumonia by the Veteran  have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  Fibromyalgia is proximately due to a service-connected disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.310 (2011).

3.  The criteria for an initial 50 percent rating for migraine headaches have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.124a, Diagnostic Code 8100 (2011).

4.  The criteria for a TDIU have been met throughout the period of this claim.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran indicated during her January 2012 hearing that she wished to withdraw her appeal for service connection for residuals of a lobectomy and pneumonia (see Hearing Transcript, p. 36).  Hence, there remains no allegation of error of fact or law concerning this particular portion of the appeal for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this portion of the appeal and it is dismissed.


Duties to Notify and Assist

As a preliminary matter, the Board notes that the evidence currently of record is sufficient to substantiate the Veteran's claims decided herein.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011) or 38 C.F.R. § 3.159 (2011). 

Legal Principles

Service Connection

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a)  

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).

Disability Rating

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011). 

The Veteran's service-connected headache disability is rated under the criteria of 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8100 (migraine).  The rating criteria in relevant part are as follows.  A rating of 10 percent is warranted for characteristic prostrating attacks averaging one in 2 months over the last several months.  A rating of 30 percent is warranted for characteristic prostrating attacks occurring on an average once per month over the last several months, and a rating of 50 percent is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 

The rating criteria do not define "prostrating," nor has the United States Court of Appeals for Veterans Claims (Court).  See Fenderson v. West, 12 Vet. App. 119   (1999), in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.  By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness." 

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson, 12 Vet. App. 119; Hart v. Mansfield, 21 Vet. App. 505 (2007). 

TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. § 3.340(a)(1), 4.15 (2011).

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a).

A TDIU may be assigned where the schedular rating is less than total when the claimant is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  For the purpose of determining whether a claimant has one disability rated at 60 percent or more, disabilities resulting from common etiology or one accident will be considered one disability.  38 C.F.R. § 4.16(a).

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2011).

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Service Connection

The Veteran asserts that she is entitled to service connection for fibromyalgia resulting from her service-connected low back disability.

A private treatment record from March 2007 indicates that the Veteran complained of sweating, feeling flushed, dizziness, and radiating pain.  The treatment provider indicated that the Veteran had fibromyalgia.

An April 2008 letter from M.R.G., M.D., P.A. reflects that the Veteran had a diagnosis of fibromyalgia.  Dr. G. opined that the Veteran's multiple complaints were consistent with fibromyalgia as well as her pathology from the lumbar spine.  He further opined that the Veteran's constellations of symptoms was often seen with chronic pain and involved sleep, somatic complaints, and radicular symptoms, consistent with diagnoses of fibromyalgia, post-fusion lumbar surgery, and continued radiculopathy with migraine headaches.

In May 2008, the Veteran was evaluated by H.S.B., M.D., P.A..  At that time, the Veteran complained of severe and aching pain.  She reported experiencing constant fatigue and difficulty sleeping.  Dr. B. observed tenderness of the Veteran's arms, neck, upper and lower back, buttocks, knees, and thighs.  Dr. B. opined that the Veteran had numerous diagnostic possibilities, with fibromyalgia most likely along with lumbar disc disease.

The Veteran was afforded a VA examination in April 2009.  The examiner observed that the Veteran had symptoms of fibromyalgia that included sleep disturbance, headache, difficulty concentrating, and musculoskeletal symptoms.  The examiner listed a diagnosis of fibromyalgia.  Later in the examination report, the examiner remarked that he could not resolve the issue regarding whether the Veteran had fibromyalgia.

A January 2012 letter from H.S.B., M.D., reflects that the Veteran has fibromyalgia.  Dr. B. remarked that all of the tests that he had performed on the Veteran indicated that her current conditions were directly related to her original injury after her fall while in the Navy.

Another January 2012 letter from M.R.G., M.D., reflects that the Veteran had fibromyalgia, and the predominant reason for her disability and chronic pain was her post-fusion low back pain.

During her January 2012 Board hearing, the Veteran remarked that she had been told that quite often fibromyalgia is caused by trauma or after surgery.  She added that at least two physicians had said that her back condition was the cause of her fibromyalgia.

The only evidence of record which could be construed as not supporting the Veteran's claim is the April 2009 VA examination report.  Within this report, the examiner said that he could not resolve the question of whether or not the Veteran actually had fibromyalgia.  As such, while the April 2009 VA examination report does not support the claim, it does not weigh against the claim.

The Board notes that the Veteran is service-connected for a low back disability.  Two different private physicians have provided diagnoses of fibromyalgia, and both physicians have related that fibromyalgia to the Veteran's service-connected low back injury or disability.  There is no contrary medical opinion of record.  Accordingly, service connection is warranted for fibromyalgia.

Initial Rating

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record that would lead to the conclusion the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations that would warrant an exposition of remote clinical histories and findings pertaining to the disability under review. 

Service connection for headaches was granted in the rating decision on appeal.  At that time, the Veteran was assigned a noncompensable rating for headaches, effective from June 22, 2008.  

The Veteran contends that a compensable disability rating is warranted for her headaches.  After carefully reviewing the evidence of record, the Board concludes that the impairment from the Veteran's headaches meets the criteria for a 50 percent disability at all times relevant to this decision.

The Veteran was afforded a VA examination in April 2009 in which she reported experiencing two to three migraine headaches per week.  It was noted that her headaches were incapacitating about half of the time.  

An April 2009 letter from W.D.H., M.D., reflects that the Veteran experienced headaches once or twice per week.  It was noted that these headaches would last for several hours.  The severity of the headaches fluctuated, and the most severe headaches were incapacitating.  Dr. H. noted that the Veteran's history and examination appeared consistent with chronic daily headaches.  Subsequent follow-up records from Dr. H. indicate that the Veteran suffered from similar headaches three to five times per week.  In May 2011, Dr. H. noted that the Veteran suffered from migraine headaches up to 10 times per month, and the migraine headaches were incapacitating.

A January 2012 letter from H.S.B., M.D., reflects that the Veteran suffered from severe migraine headaches at least four to six times each month which left her totally nonfunctioning.

At her January 2012 Board hearing, the Veteran reported experiencing intense headaches at least twice per week.  She indicated that each headache would last a full day, she described the headaches as totally disabling.  She remarked that she could not function when she experienced her headaches.

The Board finds that throughout the period of this claim, the evidence of record shows that the Veteran has had frequent prostrating and prolonged attacks productive of severe economic inadaptability, as required for a 50 percent disability rating.  In this regard, as reviewed above, the letters from the Veteran's private physicians support her claim of experiencing multiple incapacitating migraine headaches each month.

Accordingly, the Veteran is entitled to a 50 percent schedular rating for her service-connected headaches throughout the period of this claim.  The Board further notes that this is the maximum schedular rating available for this disability.

TDIU

The Veteran's service-connected disabilities consist of migraine headaches, as of this decision rated at 50 percent; lumbar spine disability, rated at 20 percent; cervical spine disability, rated at 10 percent; and fibromyalgia, not yet rated.  The combined rating for the service-connected disabilities is 60 percent with common etiology.  Therefore, the Veteran meets the minimum schedular criteria for a TDIU.

In April 2008, M.R.G., M.D., P.A. wrote that the predominant reason for the Veteran's ongoing pain continued to be her lumbar condition and radicular pain.  He added that it was his opinion that the Veteran's multiple complaints were consistent with fibromyalgia.  He remarked that the Veteran's chronic pain remained unchanged and would likely continue to persist.  He opined that the Veteran's condition would limit her from doing any type of sedentary or light duty positions due to the unpredictable nature of her pain, her flare-ups, as well as her fibromyalgia symptoms.

In September 2008, Dr. G. wrote that the Veteran first got injured when she had a fall while on INACDUTRA.  He opined that because of the Veteran's chronic pain, she was unable to sit or stand for any prolonged period of time.  She was unable to squat or do any type of repetitive bending.  Dr. G. said that because of her pain, she was unable to work in any capacity.  He related her chronic pain to her prior back surgery and accident.

In January 2012, H.S.B., M.D., reviewed the Veteran's medical records and administered several tests to verify her current conditions.  He related that the Veteran suffered from fibromyalgia, intractable back pain, and migraine headaches.  He opined that the Veteran's conditions were directly related to the injury she received when she fell during her period of INACDUTRA.

In January 2012, Dr. G. wrote that the Veteran had symptoms of post-fusion back pain with secondary diagnoses of neck pain, headaches, and fibromyalgia.  Dr. G. indicated that the primary reason for the Veteran's chronic and severe pain was her lumbar fusion and chronic low back pain, which he opined was directly related to her back injury while on INACDUTRA.  He reviewed the treatment records provided by the Veteran, and he opined that the Veteran's service-connected back injury resulted in the need for permanent and total disability.

During her January 2012 Board hearing, the Veteran related that she went to school full-time for two years from 1999 to 2001.  She related that she graduated a week or two prior to her INACDUTRA accident.  She said that she had earned an A.S. in photography and an A.A. associate in the arts.  She indicated that she attempted on two occasions to go to school after her accident, and she was unable to carry her books or sit in classes due to pain.  She stated that her physical disabilities prevented her from setting up her own photography studio.  She added that she had been prescribed morphine for her pain, and the prescription drugs would most likely prevent her from obtaining any job that required driving.  She also said that her headaches left her incapacitated.

On review of the evidence above, to include the evidence pertaining to the Veteran's fibromyalgia and migraine headaches, the Board finds that the Veteran's service-connected disabilities are sufficient by themselves to render her unable to obtain or maintain substantially gainful employment.  

The record shows that two private doctors, both of whom had treated the Veteran for extended periods of time, opined that she was permanently unable to work.  Both private doctors concluded that the Veteran was incapable of employment due to her service-connected disabilities incurred as a result of her fall during a period of INACDUTRA.  Significantly, the Board notes that there is no medical opinion of record which indicates that Veteran is capable of even sedentary employment.

Based on the private examiner's opinions and the Veteran's testimony, the Board finds that the Veteran is unable to secure or follow a substantially gainful occupation as a result of her service-connected disabilities.  Accordingly, the criteria for a TDIU are met throughout the period of the claim.


ORDER

The appeal for service connection for residuals of a lobectomy and pneumonia is dismissed.

Entitlement to service connection for fibromyalgia is granted.

A 50 percent disability rating for headaches is granted throughout the period of this claim, subject to the criteria applicable to the payment of monetary benefits.

Entitlement to a TDIU is granted throughout the period of the claim, subject to the criteria applicable to the payment of monetary benefits.


REMAND

Concerning the remaining issues on appeal, the Board notes that the Veteran was afforded a VA examination in April 2009.  Within this examination report, the examiner listed a diagnosis of chronic fatigue syndrome and opined that CFS had a severe effect on the Veteran's daily activities.  Shortly after giving that diagnosis, the examiner essentially opined that the criteria for a diagnosis of CFS had not been met.  Later in the report he said that he could not resolve the issue of whether the Veteran had CFS without resorting to mere speculation.

The examiner also gave a diagnosis of chondromalacia of the knees.  However, later in the examination report, the examiner opined that the Veteran did not have chondromalacia of the knees.

As the April 2009 VA examination report is self-contradictory, the Board finds that the Veteran should be afforded another VA examination to determine whether the Veteran has CFS and a bilateral knee disorder, and if so, for an opinion regarding etiology.

Further, concerning the Veteran's service-connected lumbar and cervical spine disorders, the April 2009 VA examiner wrote that the Veteran experienced burning, shooting, and radiating pain all over the entire neck, back, and thigh regions.  However, no specific findings were made concerning the reported neurological symptoms.  As such, the Veteran should be afforded another VA examination to properly assess the neurological symptoms associated with the Veteran's service-connected lumbar and cervical spine disabilities.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should contact the Veteran and explain that entitlement to TDIU has been granted and determine whether the Veteran would like to continue with the remaining issues on appeal or withdraw any or all of them from appellate consideration.  All attempts to contact the Veteran should be recorded in the claims files.  

If the Veteran wishes to continue her pursuit of any or all of the issues remaining on appeal, the RO or the AMC should conduct the development indicated below that is relevant to the issue or issues remaining on appeal.

2.  The Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of any right and left knee disabilities present during the period of the claims.  The claims files and a copy of any pertinent records in Virtual VA must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Based on the examination results and the review of the record, the examiner should provide an opinion with respect to each knee disability present at any time during the period of the claims as to whether there is a 50 percent or better probability that the disability is etiologically related to the Veteran's documented fall while on INACDUTRA in June 2001 or was caused or chronically worsened by the Veteran's service-connected disabilities.

The supporting rationale for all opinions expressed must be provided.

3.  The Veteran should be afforded a VA examination(s) by an examiner(s) with sufficient expertise to determine the current level of all impairment (including neurological impairment) resulting from the Veteran's service-connected lumbar and cervical spine disabilities.  The claims files and a copy of any pertinent records in Virtual VA must be made available to and reviewed by the examiner(s).  Any indicated studies should be performed.  The RO or the AMC should ensure that all information required for rating purposes is provided by the examiner(s).

4.  The RO or the AMC should undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should readjudicate the Veteran's remaining claims on appeal based on a de novo review of the record.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and her representative should be furnished a Supplemental Statement of the Case and provided an appropriate opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  

The Veteran need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above, this case been advanced on the Board's docket.  It also must be afforded expeditious treatment by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


